312 So. 2d 175 (1975)
John Michael MASON, Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE CO., Appellee.
No. 10254.
Court of Appeal of Louisiana, First Circuit.
March 17, 1975.
Rehearing Denied May 20, 1975.
*176 John E. Adkins, Jr., New Orleans, for appellant.
Robert E. Barkley, Jr., New Orleans, for appellee.
Before LOTTINGER, COVINGTON and BAILES, JJ.
COVINGTON, Judge:
On January 14, 1975, ex proprio motu, this Court, having examined the record and it appearing that no valid appeal bond had been filed, ordered the parties to show cause before this Court, by briefs, on or before February 4, 1975, why the appeal should or should not be dismissed.
The record reflects that judgment was rendered, read and signed by the Trial Court on July 12, 1974, notice thereof was mailed to counsel on July 15, 1974, a motion and order for devolutive appeal was signed on October 9, 1974, returnable December 9, 1974, upon appellant furnishing security in the amount of $200.00.
While this Court does not have jurisdiction to consider the form, substance and sufficiency of an appeal bond, C.C.P. art. 2088, it does have the jurisdiction, and the duty, to determine whether or not such bond does in fact exist and, if so, whether it has been timely filed; Jones v. Galloway, 259 So. 2d 623 (La.App., 1st Cir. 1972), for only then does our jurisdiction attach.
What the plaintiff purports to be an appeal bond, Tr. 74, is merely a certificate by the Recorder of Mortgages and the Register of Conveyances of the Parish of Orleans. This is woefully lacking of the requirements of C.C.P. articles 5121 and 5122.
Accordingly, this Court has no jurisdiction to hear the appeal and it is dismissed at appellant's costs.
Appeal dismissed.